
	
		III
		111th CONGRESS
		2d Session
		H. CON. RES. 293
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 30, 2010
			Received
		
		CONCURRENT RESOLUTION
		Providing for a conditional adjournment of
		  the House of Representatives and a conditional recess or adjournment of the
		  Senate. 
	
	
		That when the House adjourns on any
			 legislative day from Thursday, July 1, 2010, through Saturday, July 3, 2010, on
			 a motion offered pursuant to this concurrent resolution by its Majority Leader
			 or his designee, it stand adjourned until 2 p.m. on Tuesday, July 13, 2010, or
			 until the time of any reassembly pursuant to section 2 of this concurrent
			 resolution, whichever occurs first; and that when the Senate recesses or
			 adjourns on any day from Wednesday, June 30, 2010, through Sunday, July 4,
			 2010, on a motion offered pursuant to this concurrent resolution by its
			 Majority Leader or his designee, it stand recessed or adjourned until noon on
			 Monday, July 12, 2010, or such other time on that day as may be specified in
			 the motion to recess or adjourn, or until the time of any reassembly pursuant
			 to section 2 of this concurrent resolution, whichever occurs first.
		2.The Speaker of the House and the Majority
			 Leader of the Senate, or their respective designees, acting jointly after
			 consultation with the Minority Leader of the House and the Minority Leader of
			 the Senate, shall notify the Members of the House and the Senate, respectively,
			 to reassemble at such place and time as they may designate if, in their
			 opinion, the public interest shall warrant it.
		
	
		
			Passed the House of
			 Representatives June 30, 2010.
			Lorraine C. Miller,
			Clerk
		
	
